internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eb ec-plr-116272-02 date date number release date index number legend entity state x member federal government agency state commission a state commission b business y dear this is in response to your letter of date and subsequent correspondence requesting rulings with respect to certain qualified and nonqualified_deferred_compensation arrangements the entity was created by authorization of state x law and chartered as a corporation under state x law the entity is the only entity other than the federal government permitted to conduct business y a person meeting specific qualifications may be authorized to become a member of the entity these qualifications are that a potential member must obtain a license from the federal government agency complete an apprenticeship with the entity and be recommended by a state commission and by the governor of state x plr-116272-02 the entity assigns members to provide the services related to business y in accordance with its own internal by-laws rules and regulations the volume of services is determined by market conditions and not by state regulation individual members are subject_to education and discipline by state commission b the entity’s receipts come from the rates charged to private clients by the entity to provide services related to business y the rates are regulated by a commission of industry representatives and state commission b and the entity is required to file periodic reports with state commission b the entity is managed by a board_of directors consisting of five members or former members elected by the current members state x has no control_over the selection of the entity’s directors or officers state x does not treat members or employees of the entity as state x employees the entity’s charter provides that on liquidation all of the entity’s assets must be distributed to its members the entity sponsors a plan intended to be qualified under code sec_401 that has a cash_or_deferred_arrangement intended to be qualified under sec_401 the entity also sponsors certain other nonqualified arrangements intended to provide deferred_compensation sec_401 of the internal_revenue_code provides that a profit sharing or stock_bonus_plan a pre-erisa_money_purchase_plan or a rural_cooperative_plan shall not be considered as failing to satisfy the requirements for qualified_plans under sec_401 of the code merely because the plan includes a qualified_cash_or_deferred_arrangement sec_401 provides that a cash_or_deferred_arrangement is not a qualified_cash_or_deferred_arrangement if the arrangement is part of a plan maintained by a state_or_local_government or political_subdivision thereof or any agency_or_instrumentality thereof sec_414 provides that for purposes of part sec_401 through the term governmental means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing sec_457 provides special rules governing deferred_compensation plans of eligible employers sec_457 defines an eligible_employer as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from tax under this subtitle the service considers several factors in determining whether an entity is an instrumentality of a state see revrul_89_49 1989_1_cb_117 factors to be plr-116272-02 considered in determining whether an organization is an instrumentality of a state or political_subdivision for purposes of code sec_414 see also revrul_57_128 1957_2_cb_311 factors to be considered in determining whether an organization is an instrumentality of a state or political_subdivision for purposes of code sec_3121 revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan within the meaning of code sec_414 merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi- governmental power under revrul_89_49 one of the most important facts to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that a governmental entity or entities exercises over the organization’s everyday operations other factors include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization’s trustees or operating boards are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit revrul_89_49 clarifies that although all of the above factors are considered in determining whether an organization is an agency_or_instrumentality of a government the mere satisfaction of one or all of the factors is not necessarily determinative in this case the entity is a creation of a state x statute and there is some state x regulation of the entity through state commission b and the requirement that potential members be recommended by state commission a however all directors on the entity’s board_of directors are elected by the members state x is not involved in the everyday operations of the entity and the entity controls the assignment of members to particular work in accordance with its internal rules state x does not fund the entity’s operations and the entity’s employees are not treated as employees of state x upon liquidation the entity’s assets must be distributed to its members based on the information submitted and representations made we conclude that the entity is not an agency_or_instrumentality of a state within the meaning of sec_457 and the entity is not an agency_or_instrumentality of a governmental entity under code sec_401 and sec_414 and therefore is eligible to adopt a qualified_plan with a qualified_cash_or_deferred_arrangement under sec_401 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to the proper classification of the the entity as a partnership or corporation nor is any opinion expressed or plr-116272-02 implied as to the status of any retirement_plan as a qualified_plan under sec_401 or any cash_or_deferred_arrangement within that plan as a qualified_cash_or_deferred_arrangement under sec_401 furthermore as was discussed with your taxpayer_representative in a telephone conversation on date we express no opinion regarding the tax consequences of the establishment of or participation in any nonqualified_deferred_compensation arrangement or related trust this ruling is directed only to the entity requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the entity and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination additionally should the facts upon which this ruling is based change this may affect the taxpayer’s status and this ruling would no longer be effective sincerely cate livingston fernandez chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities enclosures copy of letter copy of letter for sec_6110 purposes
